Citation Nr: 1036099	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-17 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1979 and from March 1982 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 Regional Office (RO) in Chicago, 
Illinois rating decision, which denied the claim on appeal.

Notwithstanding the above styled claim, the Board observes 
that the April 2005 mental health assessment diagnosed 
both PTSD and an adjustment disorder with depressed mood 
and anxiety acute due to medical illness, which included 
service-connected Hepatitis C.  Moreover, the Veteran's 
September 1979 separation examination indicated past 
treatment for a nervous condition.  In light of the 
medical evidence and the recent holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he is seeking service connection 
for symptoms regardless of how those symptoms are 
diagnosed or labeled), the Board finds that the issue of 
entitlement to service connection for an acquired 
psychiatric disability, other than PTSD, has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat or claim a stressor 
related to fear of hostile military or terrorist activity 
consistent with the places, types, and circumstances of his 
service, and there is no corroboration or verification of the 
occurrence of the Veteran's claimed in-service stressors. 
 
2.  The Veteran's PTSD has not been medically attributed to any 
verified in-service stressful incident.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration 
(VA) has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

VCAA letters dated in July 2005, September 2005, and March 2006 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence pertaining 
to the claim.  The letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

The VA has a duty to assist the Veteran with the development of 
his claim.  This duty, however, does not negate the Veteran's 
ultimate responsibility to assure that the VA receives all the 
information and evidence needed to substantiate his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the July 2005 
and September 2005 letters, the RO included a PTSD Questionnaire, 
requesting specific information regarding the Veteran's alleged 
in-service stressors.  The Veteran failed to respond in both 
cases.     
 
The March 2006 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has indicated that all treatment 
for his psychiatric problems has been provided by the VA.  
Furthermore, the Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2009).  In 
this case, as discussed in more detail below, the relevant and 
determinative issue of the claim is corroboration of the alleged 
in-service stressors. An examination would show nothing other 
than a diagnosis of PTSD, but would not confirm that the alleged 
stressors actually occurred.  Therefore, it would be futile to 
delay appellate consideration of this claim to develop evidence 
that is clearly not determinative and would not substantiate the 
claim. 
 
Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided). 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009). 

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  However, PTSD is not classified as a psychosis, and 
service connection for PTSD may not be granted on a presumptive 
basis.  

In the absence of presumption, to establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2009). 
 
If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1) (2009); see also, 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2010).  Similarly, if a stressor claimed by a veteran is 
related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg.  41092 (July 
15, 2010).

Otherwise, the law requires verification of a claimed stressor.  
Where a determination is made that the Veteran did not "engage 
in combat with the enemy," or the claimed stressor is unrelated 
to combat, the Veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997). 

The Veteran contends that he has PTSD as the result of his active 
duty service.  Specifically, the Veteran reports that during 
service in Germany he observed dead bodies under a tent that had 
been run over by a tank and that he witnessed the killing of a 
family trying to escape over the Berlin Wall.  The Veteran has 
also reported flashbacks having something to do with "water," 
but without specific memory for the event.  The Veteran contends 
these experiences caused or contributed to his PTSD, which 
symptoms the Veteran reports include nightmares and flashbacks.   

The Board acknowledges that the Veteran has a current medical 
diagnosis of PTSD.  This diagnosis has been attributed, at least 
to some extent, to the Veteran's account of his military service.  
His current VA outpatient treatment records show a diagnosis of 
PTSD from at least April 2005.  The VA records show complaints of 
nightmares and flashbacks due to experiences in the military.  
Therefore, the Board will assume for the purposes of this 
decision that the Veteran has received a diagnosis of PTSD. 
 
The crucial inquiry, therefore, is whether the Veteran has 
established an in-service stressor and a medical link between the 
in-service stressor and the Veteran's current PTSD.  The Board 
concludes that he has not.  Even assuming a diagnosis of PTSD, 
the preponderance of the evidence is against a finding that the 
Veteran engaged in combat with the enemy during active service or 
that he has attributed any stressors to fear of hostile military 
or terrorist activity consistent with the places, types, and 
circumstances of his service, and the record does not otherwise 
contain evidence which confirms his account of in-service 
stressors. 
 
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and diagnosed 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept a Veteran's uncorroborated account of his 
active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 
 
The Veteran's personnel records confirm he served for 
approximately two years in Germany, but there is no indication 
that he served in combat while overseas.  None of the Veteran's 
earned medals and awards are prima facie indications of combat 
exposure.  The Veteran has not alleged that he served in combat 
or noted any alleged in-service stressors that were combat-
related.  Based on the foregoing, the Board concludes the Veteran 
did not engage in combat.

Furthermore, the Board concludes that the Veteran's reported 
stressors are unrelated to fear of hostile military or terrorist 
activity, as such stressors are inconsistent with the places, 
types, and circumstances of the Veteran's service.  Although the 
Veteran reports an incident with a tank, there is no indication 
that the claimed stressor involved combat operations against any 
enemy force or that the tank incident was otherwise attributable 
to the activities or hostile or terrorist forces.  The Veteran's 
stressor involving "water" has not been attributed to hostile 
military or terrorist activity.

The Board also has considered the Veteran's report of witnessing 
the killing of a family attempting to escape across the Berlin 
Wall.  Initially, the Board notes that the Veteran's personnel 
file indicates that he was assigned to the 123rd Signal Battalion 
of the 3rd Infantry Division in Wurzburg, West Germany.  The 
personnel file does not indicate that the Veteran was ever 
stationed in West Berlin.  Moreover, while stationed in West 
Germany the Veteran's principal duties involved motion picture 
and still photo lab processing.  Given the Veteran's duty station 
and principal duties, the Board finds that the Veteran's claimed 
stressor is inconsistent with the place, type, and circumstances 
of the Veteran's service in Wurzburg, West Germany.  The Board 
notes that the RO sent the Veteran multiple letters requesting 
that he provide specific stressor information, yet the Veteran 
failed to provide any response.  The Board has considered whether 
the Veteran was confronted with images of the deaths of this 
family during the course of his duties with motion pictures and 
photography.  However, the Veteran's May 2007 substantive appeal 
statement, the only stressor statement of record discussing the 
killing of this family, indicated that the Veteran actually 
witnessed the killings.  As the Veteran has chosen not to explain 
the circumstances under which he experienced, witnessed, or was 
confronted with a family of five being killed while attempting to 
escape from East Germany at the Berlin Wall and given that the 
Veteran's duty station was many miles from the Berlin Wall and 
that his primary duties in no way involved guard duty, the 
Veteran's testimony alone is insufficient to establish the 
occurrence of the claimed stressor under the recently revised 
regulations.

Therefore, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to warrant 
service connection.  Although the RO supplied multiple PTSD 
Questionnaires, the Veteran has failed to sufficiently identify 
specific stressful in-service incidents responsible for his PTSD 
that would allow the RO to confirm the incidents.  The Veteran's 
personnel records and service treatment records include no 
evidence of specific alleged in-service stressors.  The Veteran's 
VA outpatient records, as noted above, contain complaints of 
flashbacks and discoveries made over a decade after service.  The 
Veteran's substantive appeal form contains the most detailed 
alleged in-service stressors, specifically: that during service 
in Germany, he witnessed members of his company discovered dead 
under a tent after being run over by a tank and that a mother, 
father, and three children were killed by Russian soldiers at the 
Berlin Wall trying to escape.  The Veteran provided no dates or 
names of either witnesses or those directly involved in any of 
these alleged stressors.  With respect to the tank accident, the 
Veteran failed to provide a location of the incident.  As the 
Veteran did not provide even a general timeframe during which 
these events occurred or a specific location for the tank 
accident, it would be impossible to verify the claimed stressors.

Accordingly, the claim is denied as the preponderance of the 
evidence is against a finding that the Veteran engaged in combat 
with the enemy while on active duty, his reported stressors are 
unrelated to fear of hostile military or terrorist activity 
consistent with the places, types, and circumstances of his 
service, and there is no independent verification of the 
Veteran's reported in-service stressors.  There is no benefit of 
the doubt that could be resolved in favor of the Veteran.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


